ON MOTION FOR REHEARING

PER CURIAM.
We grant the motion for rehearing. In light of Salters v. State, 758 So.2d 667 (Fla.2000), we reverse appellant’s sentence on the burglary charge and remand for resentencing. Although the escape charge fell outside the Salters window period, we remand that charge for resentencing as well, since the court relied partly on the May 5, 1997 burglary as a basis for declaring appellant a violent career criminal.
REVERSED AND REMANDED.
KLEIN, GROSS, JJ., and BAILEY, JENNIFER D., Associate Judge, concur.